DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.  

Drawings
The drawings received on April 21, 2021 are accepted by the Examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 25, 2021 and December 16, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

This Office Action is Non-Final.

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  Claim 19 is dependent on itself and claim should not depend on itself.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,023,151.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,023,151 contains every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.  

Claims 1, 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 18 of U.S. Patent No. 11,023,151. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 14 and 18 of U.S. Patent No. 11,023,151 contains every element of claims 1, 14 and 18 of the instant application and as such anticipates claims 1, 14 and 18 of the instant application.  


Claims 2, 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 17 and 20 of U.S. Patent No. 11,023,151. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 17 and 20 of U.S. Patent No. 11,023,151 contains every element of claims 2, 15 and 19 of the instant application and as such anticipates claims 2, 15 and 19 of the instant application.  

Claims 2, 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 17 and 20 of U.S. Patent No. 11,023,151. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 17 and 20 of U.S. Patent No. 11,023,151 contains every element of claims 2, 15 and 19 of the instant application and as such anticipates claims 2, 15 and 19 of the instant application.  


Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164